DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Broughton et al (US Publication No.: US 2018/0017840 A1 of record, “Broughton”) in view of Bhaskaran et al (US Publication No.: US 2019/0384075 A1 of record, “Bhaskaran”) and Toda (US Publication No.: US 2018/0337216 A1). 
Regarding Claim 1, Broughton discloses a solid-state reflective display panel (Figure 2), comprising:
An array substrate (Figure 2, array substrate 1); and
Pixel reflection units disposed on the array substrate (Figure 2, pixel reflection unit R, G, B), wherein
Each of the pixel reflection units includes sub-reflection units (Figure 2, sub-reflection units R,G,B), and each of the sub-reflection units includes a reflecting layer, a resonant cavity, and a phase change material layer, stacked in sequence along a direction away from the array substrate (Figure 2, reflecting layer 3, resonant cavity 4, phase change material layer 7), and
The sub-reflection units include at least a first sub-reflection unit and a second sub-reflection unit that are adjacent to each other (Figure 2, first sub-reflection unit R, second sub-reflection unit G or B), wherein
In one of the pixel reflection units:
The first sub-reflection unit includes a first surface, and the first surface is a top surface of the first sub-reflection unit (Figure 2, first sub-reflection unit has a first surface which is the top surface of element 8 of R);
The second sub-reflection unit includes a second surface, and the second surface is a top surface of the second sub-reflection unit (Figure 2, second sub-reflection unit has a second surface which is the top surface of element 8 of G or B); and
An angle between the first surface and the second surface is less than 180 degrees (Figure 2, an angle between the first surface and the second surface must be less than 180 degrees since the second surface is elevated or lower as compared to the first surface).
Broughton fails to disclose that the sub-reflection unit includes a heating element, where the first surface is a surface of the first sub-reflection unit away from the heating element; and the second surface is a surface of the second sub-reflection unit away from the heating element.
However, Bhaskaran discloses a similar display panel where the sub-reflection unit includes a heating element, where the first surface is a surface of the first sub-reflection unit away from the heating element; and the second surface is a surface of the second sub-reflection unit away from the heating element (Bhaskaran, Figure 3, heating element 20, where the first and second surfaces are the top surface of 18 facing away from the heating element 20; Figure 4 discloses individual first and second sub-reflection units 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Broughton to include a heating element as disclosed by Bhaskaran. One would have been motivated to do so for the purpose of reducing or preventing undesirable spread of heat laterally while affecting and controlling a temperature of a switchable portion of the phase change material layer (Bhaskaran, Paragraph 0059). 
Broughton also fails to disclose that the first surface and the second surface are not parallel to each other.
However, Toda discloses a similar display where the first surface and the second surface are not parallel to each other (Toda, Figure 7, first surface is the top surface of green pixel 52 and second surface is the top surface of red or blue pixel 55/56; Paragraph 0221; Paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel units as disclosed by Broughton to have the top surfaces not be parallel to one another as disclosed by Toda. One would have been motivated to do so for the purpose of increasing light transmittance and improving sensitivity (Toda, Paragraph 0107). 

Regarding Claim 2, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 1, wherein: in the first sub-reflection unit, in a direction from the heating element to the phase change material layer, the resonant cavity has a thickness d1; and in the second sub-reflection unit, in a direction from the heating element to the phase change material layer, the resonant cavity has a thickness d2, wherein d1≠d2 (Broughton, Figure 2, thickness d1 of resonant cavity 4 of first sub-reflection unit R is less than thickness d2 of resonant cavity 4 of second sub-reflection unit G).

Regarding Claim 3, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 1, wherein, in one of the pixel reflection units, the angle between the first surface of the first sub-reflection unit and the second surface of the second sub-reflection unit is 90 degrees (Broughton, Figure 2, between the right top corner of the first surface 8 of R to the left top corner of the first surface 8 of G is a 90 degree angle).

Regarding Claim 4, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 1, wherein, in one of the pixel reflection units, an angle formed by each of the first surface and the second surface with a plane where the display panel is located in θ1 and θ2 respectively, wherein θ1 = θ2 (Broughton, Figure 2, first and second surface are substantially parallel so would form equal angles with the plane where the display unit is located). 

Regarding Claim 5, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 1, wherein each of the orthographic projections of the first sub-reflection unit and the second sub-reflection unit on the array substrate is rectangular (Broughton, Figure 2, first sub-reflection unit R and second sub-reflection unit G are substantially rectangular).

Regarding Claim 6, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 1, wherein: each of the first sub-reflection unit and the second sub-reflection unit includes a color display state and a white state (Broughton, Paragraph 0042 discloses a color display state and a white state), and colors in the color display states of the first sub-reflection unit and the second sub-reflection unit are different (Broughton, Figure 2, first sub-reflection unit R displays red color while second sub-reflection unit G displays green color);
The pixel reflection unit includes a first display state and a second display state (Broughton, Paragraph 0042 discloses two states);
In the first display state, one of the first sub-reflection unit and the second sub-reflection unit is in the color display state, and the other is in the white state (Broughton, Paragraphs 0041 and 0051-0052 disclose that each sub-reflection unit may be controlled independently to be in a color display state or white state, and so in a first display state, the first sub-reflection unit may be in a color display state while the other is in the white state); and
In the second display state, each of the first sub-reflection unit and the second sub-reflection unit is in the color display state (Broughton, Paragraphs 0041 and 0051-0052 disclose that each sub-reflection unit may be controlled independently to be in a color display state or white state, and so in a second display state, the second sub-reflection unit may be in a color display state while the other is in the white state).

Regarding Claim 7, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 6, wherein the pixel reflection unit further includes a third display state, and in the third display state, each of the first sub-reflection unit and the second sub-reflection unit is in the white state (Paragraphs 0041 and 0051-0052 disclose that each sub-reflection unit may be controlled independently to be in a color display state or white state, and so in a third display state, both sub-reflection units may be in a white state).

Regarding Claim 8, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 1.
Broughton fails to disclose that the pixel reflection unit includes switching diodes located on the array substrate, and one of the sub-reflection units is electrically connected to one of the switching diodes.
However, Bhaskaran discloses a similar display where the pixel reflection unit includes switching diodes located on the array substrate, and one of the sub-reflection units is electrically connected to one of the switching diodes (Bhaskaran, switching diodes 20/24, where sub-reflection units are electrically connected to the switching diodes via reflecting layer 12/32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Broughton to include the switching diodes as disclosed by Bhaskaran. One would have been motivated to do so for the purpose of controlling individual sub-pixels while also controlling a temperature of a switchable portion of the phase change material layer thereby simplifying the elements within the display and simplifying the manufacturing process (Bhaskaran, Paragraph 0053; Paragraph 0059).  

Regarding Claim 9, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 1, wherein: the sub-reflection units further includes a third sub-reflection unit, and the third sub-reflection unit is adjacent to each of the first sub-reflection unit and the second sub-reflection unit respectively (Broughton, Figure 2, third sub-reflection unit G, second sub-reflection unit B, first sub-reflection unit R); and
In one of the pixel reflection units, the third sub-reflection unit includes a third surface, and the third surface is a surface of the third sub-reflection unit, and an angle between the third surface and the first surface is less than 180 degrees, and an angle between the third surface and the second surface is less than 180 degrees (Broughton, Figure 2, the third sub-reflection unit has a third top surface of element 8 of G, where the third surface is elevated as compared to the first and second surfaces and so forms an angle less than 180 degrees with both surfaces).
Broughton fails to disclose that the third surface is a surface of the third sub-reflection unit on a side away from the heating element.
However, Bhaskaran discloses a similar display where the third surface is a surface of the third sub-reflection unit on a side away from the heating element (Bhaskaran, Bhaskaran, Figure 3, heating element 20, where the first, second, and third surfaces are the top surface of 18 facing away from the heating element 20; Figure 4 discloses individual first, second, third sub-reflection units 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Broughton to include a heating element as disclosed by Bhaskaran. One would have been motivated to do so for the purpose of reducing or preventing undesirable spread of heat laterally while affecting and controlling a temperature of a switchable portion of the phase change material layer (Bhaskaran, Paragraph 0059). 

Regarding Claim 10, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 9, wherein: in the first sub-reflection unit, in a direction from the heating element to the phase change material layer, the resonant cavity has a thickness d1; in the second sub-reflection unit, in a direction from the heating element to the phase change material layer, the resonant cavity has a thickness d2; and in the third sub-reflection unit, in a direction from the heating element to the phase change material layer, the resonant cavity has a thickness d3, wherein d1≠d2≠d3 (Broughton, Figure 2, the first sub-reflection unit R has a thickness d1 of the resonant cavity 4 which is different than that of the second sub-reflection unit B’s resonant cavity 4 and of the third sub-reflection unit G’s resonant cavity 4).

Regarding Claim 11, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 9, wherein: each of the first sub-reflection unit, the second sub-reflection unit, and the third sub-reflection unit includes a color display state and a white state, and colors in the color display states of the first, second, and third sub-reflection units are different (Broughton, Paragraph 0042 discloses two states of each sub-reflection unit, where first, second, and third sub-reflection units display different colors red, green, or blue);
The pixel reflection unit includes a first display state and a second display state (Broughton, Paragraph 0042);
In the first display state, one of the first, second, and third sub-reflection unit is in the color display state, and the other two of the first, second and third sub-reflection units are in a white state (Broughton, Paragraphs 0041 and 0051-0052 disclose that each sub-reflection unit may be controlled independently to be in a color display state or white state, and so in a first display state, the first sub-reflection unit may be in a color display state while the others are in the white state); and
In the second display state, each of the first, second and third sub-reflection units is in the color display state (Broughton, Paragraphs 0041 and 0051-0052 disclose that each sub-reflection unit may be controlled independently to be in a color display state or white state, and so in a second display state, all sub-reflection units may be in a color display state).

Regarding Claim 12, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 11, wherein; the pixel reflection unit further includes a third display state and a fourth display state; in the third display state, one of the first, second, and third sub-reflection units is in the white state, and other two of the first, second, and third sub-reflection units are in the color display state (Broughton, Paragraphs 0041 and 0051-0052 disclose that each sub-reflection unit may be controlled independently to be in a color display state or white state, and so in a third display state, the first sub-reflection unit may be in a white display state while the others are in the color state); and
In the fourth display state, each of the first, second, and third sub-reflection units is in the white state (Broughton, Paragraphs 0041 and 0051-0052 disclose that each sub-reflection unit may be controlled independently to be in a color display state or white state, and so in a fourth display state, all sub-reflection units may be in a white display state).

Regarding Claim 13, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 9, wherein, in one of the pixel reflection units, an angle between any two of the first surface, the second surface, and the third surface is 90 degrees (Broughton, Figure 2, the angle between the top corners of each surface forms 90 degrees). 

Regarding Claim 15, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 9, wherein in one of the pixel reflection units, an angle formed by each of the first surface, the second surface, and the third surface with a plane where the display panel is located is θ1, θ2, θ3 respectively, wherein θ1= θ2= θ3 (Broughton, Figure 2, since all of the first, second and third surfaces are parallel, the angle formed by each surface with a plane where the display panel is located would be equal). 

Regarding Claim 17, Broughton discloses a display device (Figure 2; Paragraph 0037), comprising a solid-state reflective display panel (Figure 2), comprising:
An array substrate (Figure 2, array substrate 1); and
Pixel reflection units disposed on the array substrate (Figure 2, pixel reflection unit R, G, B), wherein
Each of the pixel reflection units includes sub-reflection units (Figure 2, sub-reflection units R,G,B), and each of the sub-reflection units includes a reflecting layer, a resonant cavity, and a phase change material layer, stacked in sequence along a direction away from the array substrate (Figure 2, reflecting layer 3, resonant cavity 4, phase change material layer 7), and
The sub-reflection units include at least a first sub-reflection unit and a second sub-reflection unit that are adjacent to each other (Figure 2, first sub-reflection unit R, second sub-reflection unit G or B), wherein
In one of the pixel reflection units:
The first sub-reflection unit includes a first surface, and the first surface is a top surface of the first sub-reflection unit (Figure 2, first sub-reflection unit has a first surface which is the top surface of element 8 of R);
The second sub-reflection unit includes a second surface, and the second surface is a top surface of the second sub-reflection unit (Figure 2, second sub-reflection unit has a second surface which is the top surface of element 8 of G or B); and
An angle between the first surface and the second surface is less than 180 degrees (Figure 2, an angle between the first surface and the second surface must be less than 180 degrees since the second surface is elevated or lower as compared to the first surface).
Broughton fails to disclose that the sub-reflection unit includes a heating element, where the first surface is a surface of the first sub-reflection unit away from the heating element; and the second surface is a surface of the second sub-reflection unit away from the heating element.
However, Bhaskaran discloses a similar display panel where the sub-reflection unit includes a heating element, where the first surface is a surface of the first sub-reflection unit away from the heating element; and the second surface is a surface of the second sub-reflection unit away from the heating element (Bhaskaran, Figure 3, heating element 20, where the first and second surfaces are the top surface of 18 facing away from the heating element 20; Figure 4 discloses individual first and second sub-reflection units 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Broughton to include a heating element as disclosed by Bhaskaran. One would have been motivated to do so for the purpose of reducing or preventing undesirable spread of heat laterally while affecting and controlling a temperature of a switchable portion of the phase change material layer (Bhaskaran, Paragraph 0059). 
Broughton also fails to disclose that the first surface and the second surface are not parallel to each other.
However, Toda discloses a similar display where the first surface and the second surface are not parallel to each other (Toda, Figure 7, first surface is the top surface of green pixel 52 and second surface is the top surface of red or blue pixel 55/56; Paragraph 0221; Paragraph 0106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel units as disclosed by Broughton to have the top surfaces not be parallel to one another as disclosed by Toda. One would have been motivated to do so for the purpose of increasing light transmittance and improving sensitivity (Toda, Paragraph 0107). 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Broughton in view of Bhaskaran and Toda in further view of Zhang et al (US Publication No.: US 2017/0294481 A1 of record, “Zhang”). 
Regarding Claim 14, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 13.
Broughton fails to disclose that each of the first surface, the second surface, and the third surface is a right-angled triangle, and an oblique side of the right-angled triangle of each of the first surface, the second surface, and the third surface is located on a same single plane.
However, Zhang discloses a similar display where each of the first surface, the second surface, and the third surface is a right-angled triangle, and an oblique side of the right-angled triangle of each of the first surface, the second surface, and the third surface is located on a same single plane (Zhang, Figure 4, first surface R, second surface G, third surface B; Paragraph 0051; Paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Broughton to include right-angled triangular surfaces as disclosed by Zhang. One would have been motivated to do so for the purpose of achieving a complete color gamut display (Zhang, Paragraph 0055). 

	Regarding Claim 16, Broughton in view of Bhaskaran and Toda discloses the display panel according to claim 9.
	Broughton fails to disclose that an orthographic projection of each of the first sub-reflection unit, the second sub-reflection unit, and the third sub-reflection unit on the array substrate is triangular.
However, Zhang discloses a similar display where an orthographic projection of each of the first sub-reflection unit, the second sub-reflection unit, and the third sub-reflection unit on the array substrate is triangular (Zhang, Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Broughton to include right-angled triangular projections as disclosed by Zhang. One would have been motivated to do so for the purpose of achieving a complete color gamut display (Zhang, Paragraph 0055). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871